UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 00-4270

JEFFREY D. CRITTENDON,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Newport News.
Raymond A. Jackson, District Judge.
(CR-99-51)

Submitted: September 29, 2000

Decided: October 12, 2000

Before WILLIAMS and MOTZ, Circuit Judges, and
HAMILTON, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Stephen A. Hudgins, Newport News, Virginia, for Appellant. Helen
F. Fahey, United States Attorney, Damon A. King, Special Assistant
United States Attorney, Norfolk, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

A jury convicted Jeffrey Crittendon of one count each of assaulting
his daughter with a knife and sexually assaulting her. On appeal, he
alleges that the evidence was insufficient to support the findings of
guilt and that the district court erred by allowing the Government to
present evidence of prior bad acts pursuant to Fed. R. Crim. P. 404(b).
Finding no reversible error, we affirm.

Crittendon's daughter, who was thirteen at the time of the assault,
testified that he held a knife to her throat and threatened to harm her
because she was making trouble for him with her mother. She was
able to push him off her and hide in a bathroom. When she finally
emerged, Crittendon again grabbed her, threw her down on a bed, and
tried to insert his finger into her vagina. The girl was again able to
escape and ran to a neighbor's house.

On direct appeal of a criminal conviction, a "verdict must be sus-
tained if there is substantial evidence, taking the view most favorable
to the Government, to support it." Glasser v. United States, 315 U.S.
60, 80 (1942). In the present case, the victim testified concerning the
assaults. Several other witnesses gave corroborating testimony. Crit-
tendon did not offer any testimony or evidence to refute the victim's
version of the events. Although Crittendon claims that there were
inconsistencies in the testimony, counsel explored these during cross-
examination, and the jury resolved the credibility issue in the Govern-
ment's favor. See United States v. Singh, 54 F.3d 1182, 1186 (4th Cir.
1995) (holding that appellate courts do not weigh witnesses' credibil-
ity on appeal). We therefore find that there was sufficient evidence to
support the jury's verdict.

We review the district court's decision to admit Rule 404(b) evi-
dence for abuse of discretion and find none. See United States v.
Queen, 132 F.3d 991, 995 (4th Cir. 1997). The court properly applied
the test set forth in Queen and found that the evidence was relevant
to an issue other than character, necessary, reliable, and that the preju-
dicial effect was outweighed by its probative value. See id. at 997.
Specifically, there was testimony that Crittendon told his daughter

                     2
that he was "just joking" after he assaulted her with the knife. The
challenged evidence was offered to refute any such claim and to
establish intent and lack of mistake.

Accordingly, we affirm Crittendon's convictions and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

AFFIRMED

                    3